      Case 3:18-cv-00080-SMR-SBJ Document 62 Filed 07/12/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION

                                               )
INTERVARSITY CHRISTIAN                         )            CASE NO. 3:18-CV-00080
FELLOWSHIP/USA, and INTERVARSITY )
GRADUATE CHRISTIAN FELLOWSHIP, )
                                               )
            Plaintiffs,                        )
                                               )
vs.                                            )
                                               )
THE UNIVERSITY OF IOWA; BRUCE                  )       DEFENDANTS’ RESISTANCE
HARRELD, in his official capacity as           )        TO PLAINTIFF’S MOTION
President of the University of Iowa and in his )     TO SUPPLEMENTAL STATEMENT
individual capacity; MELISSA S. SHIVERS, )              OF FACTS AND APPENDIX
in her official capacity as Vice President for )
Student Life and in her individual capacity; )
WILLIAM R. NELSON, in his official             )
capacity as Associate Dean of Student          )
Organizations, and in his individual capacity;)
ANDREW KUTCHER, in his official                )
Capacity as Coordinator for Student            )
Organization Development; and THOMAS )
R. BAKER, in his official capacity as Student)
Misconduct and Title IX Investigator and in )
His individual capacity,                       )
                                               )
            Defendants.                        )
                                               )


       COME NOW the Defendants, The University of Iowa, Bruce Harreld, Melissa Shivers,

William Nelson, Andrew Kutcher and Thomas Baker, and in resistance to Plaintiff’s motion for

leave to file supplemental appendix and statement of facts, state:

       1.      On December 13, 2018, Plaintiffs filed a motion for partial summary judgment.

[Dkt 21].




                                                 1
       Case 3:18-cv-00080-SMR-SBJ Document 62 Filed 07/12/19 Page 2 of 3



       2.      On January 11, 2019, Defendants requested a motion to continue pursuant to rule

56(d) to file a resistance to Plaintiff’s motion for partial summary judgment based on Rule 56(d).

[Dkt. 31].

       3.      On January 22, 2019, Plaintiff’s stated “there is no need for further development

of the record to rule on the three claims raised in InterVarsity’s motion for partial summary

judgment. “Delay is particularly unwarranted in light of the sensitive First Amendment rights at

issue.” [Dkt. 37 at p. 14].

       4.      On January 24 2019, Plaintiff’s filed a response in opposition to defendants’

motion to continue rule 56(d), Plaintiff’s note their “summary judgment motion has been fully

briefed and argue a delay in the Court’s consideration of the motion is “nonsensical” and will

lead to unnecessary expense and a waste of judicial resources.” [Dkt. 41 at pp. 7-9].

       5.      On March 12, 2019, the court granted Defendants up to and including April 11,

2019 for “the remaining discovery as specified by Defendants is the deposition of two

witnesses.” [Dkt. 46]. The two named Plaintiffs, Kumer and Schrock, depositions were taken

March 22, 2019. However, Plaintiffs then requested the depositions of Shivers, Rule 30(b) and

Kutcher after having previously indicated to the Court “there is no need for further development

of the record to rule on the three claims raised in InterVarsity’s motion for partial summary

judgment. Delay is particularly unwarranted in light of the sensitive First Amendment rights at

issue.” [Dkt. 37 at p. 14].

       6.      Defendants served 5,507 documents in response to Plaintiff’s discovery request.

Plaintiffs had insisted “the relevant facts in both cases overlap substantially giving Defendants a

full opportunity to develop a record on the identical legal issues.” [Dkt. 41, p 8].




                                                 2
       Case 3:18-cv-00080-SMR-SBJ Document 62 Filed 07/12/19 Page 3 of 3



       7.      Plaintiff’s filed a motion for leave to file supplemental appendix and

supplemental statement of facts on June 28, 2019. [Dkt. 61]. Plaintiffs have a 103 page

supplemental appendix based on Defendants discovery produced May 28, 2019, discovery

Plaintiff’s previously indicated to the court was basically unnecessary. Plaintiff’s indicated

“thus, all that remains are legal questions for the Court to decide. [Dkt. 41 at p. 8].

       WHEREFORE, Defendants request the Court to deny Plaintiff’s motion for leave to file

a supplemental appendix and statement of facts.

                                                              THOMAS J. MILLER
                                                              Attorney General of Iowa

                                                              /s/GEORGE A. CARROLL
                                                              George A. Carroll
                                                              Assistant Attorney General
                                                              Hoover Building, Second Floor
                                                              1305 East Walnut Street
                                                              Des Moines, Iowa 50319
                                                              PHONE: (515) 281-8583
                                                              FAX: (515) 281-7219
                                                              E-MAIL: George.carroll@ag.iowa.gov
                                                              ATTORNEYS FOR DEFENDANTS
Original filed electronically.
Copy electronically served on all parties of record.

                                                                            PROOF OF SERVICE
                                                     The undersigned certifies that the foregoing instrument was served upon
                                                   each of the persons identified as receiving a copy by delivery in the
                                                   following manner on July 12, 2019:

                                                            U.S. Mail                        FAX
                                                            Hand Delivery                   Overnight Courier
                                                            Federal Express                  Other
                                                            ECF System Participant (Electronic Service)

                                                   Signature: /s/Betty Christensen




                                                  3
